DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and State Operations
August 16, 2002

SMDL #02-013

Dear State Medicaid Director:
I am writing to you to clarify policy regarding the Medicaid disproportionate share hospital (DSH)
program. Section 1902(a)(13) of the Social Security Act (the Act) provides that Medicaid
inpatient hospital payment rates take into account the situation of hospitals that serve a
disproportionate number of low-income patients with special needs. Section 1923 of the Act
requires that state DSH programs recognize those hospitals that serve a disproportionate number of
Medicaid and low-income patients by providing additional Medicaid payments to those hospitals
that qualify. This letter clarifies questions states and providers have regarding the Medicaid DSH
program, supplemental upper payment limit (UPL) payments, and payment for prisoner inmate
care.
Medicaid Supplemental UPL Payments and the Calculation of the OBRA 93 Uncompensated
Care Cost Limits
The Omnibus Budget Reconciliation Act of 1993 (OBRA 93) added section 1923(g) of the Act to
require that states pay no more in DSH payments than 100 percent of each hospital’s
uncompensated care costs. The Benefits Improvement and Protection Act (BIPA) of 2000
increased the DSH limit to 175 percent of a hospital’s uncompensated care for a period of two
years for state fiscal years beginning after September 30, 2002, for all qualifying public hospitals.
When a state calculates the uninsured costs and the Medicaid shortfall for the OBRA 93
uncompensated care cost limits, it must reflect a hospital’s costs of providing services to
Medicaid patients and the uninsured, net of Medicaid payments (except DSH) made under the state
plan and net of third party payments. States should be aware that Medicaid payments include any
supplemental or enhanced upper payment limit payments paid to hospitals under the state plan.
Not recognizing these Medicaid payments would overstate a hospital’s amount of uninsured costs
and Medicaid shortfall, thus inflating the OBRA 93 uncompensated care cost limits for that
particular hospital.
Prisoner Inmate Care and the Calculation of the OBRA 93 Uncompensated Care Cost Limits
Section 1923(g) of the Social Security Act establishes a hospital-specific DSH limit. It limits
Medicaid payments to the costs incurred during the year of furnishing hospital services by the
hospital to individuals who are either eligible for medical assistance under the State plan or have
no health insurance or source of third party coverage for services provided during the year.
Inmates of correctional facilities are wards of the State. As such, the State is obligated to cover
their basic economic needs (food, housing, and medical care) because failure to do so would be in
violation of the eighth amendment of the Constitution. Therefore, because these individuals
Page 2 – State Medicaid Director

have a source of third party coverage, they are not uninsured, and the State cannot make DSH
payments to cover the costs of their care.
Further, this conclusion is consistent with Section 1905(a) of the Social Security Act and the
regulations at 42 CFR 435.1008 and 435.1009, which prohibit (FFP) for services, provided to
inmates of public institutions. To read section 1923(g) of the Social Security Act to permit
additional DSH payments for the costs of prisoner care would directly conflict with this statutory
prohibition, and effectively render the statutory prohibition meaningless.
Calculation of the Medicaid Inpatient and Low-Income Utilization Formula
Section 1923(b) of the Act spells out two formulas states must use to determine which hospitals, at
a minimum, receive payments under the DSH program. The first formula, the Medicaid inpatient
utilization rate formula, accounts for inpatient hospital days attributable to patients who for such
days were eligible for medical assistance under a state plan approved under title XIX of the Act.
The second formula, the low-income utilization rate formula, accounts for inpatient payments paid
for patient services under a Medicaid state plan and charges for charity care.
Section 701(b) of BIPA amended the low-income utilization rate formula and the Medicaid
inpatient utilization rate formula. Effective with DSH payments made on or after
January 1, 2001, states must count Medicaid days of patients enrolled in managed care in the
calculation of the Medicaid inpatient utilization rate, and count Medicaid payments paid by a
managed care entity on behalf of the state in the calculation of the low-income utilization rate.
Please ensure that all DSH eligibility determinations made after January 1, 2001 comply with this
requirement.
If you have any questions regarding the clarification provided, please contact the National
Institutional Reimbursement Team (NIRT) at (410) 786-3284 or submit your questions to the
NIRT directly via e-mail (NIRT@cms.hhs.gov).
Sincerely,
/s/
Dennis G. Smith
Director
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
for Medicaid and State Operations

Page 3 – State Medicaid Director
Lee Partridge
Director, Health Policy Unit
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association
Brent Ewig
Senior Director, Access Policy
Association of State and Territorial Health Officials
Jim Frogue
Acting Director, Health and Human Services Task Force
American Legislative Exchange Council
Trudi Matthews
Senior Health Policy Analyst
Council of State Governments

